DETAILED ACTION
This is the third Office action on the merits. Claims 1-7, 9-18, and 20-39 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2022 was considered by the examiner.
	
Response to Amendment
The amendments filed on 10/18/2022 are sufficient to overcome the objection to the drawing.
The amendments are sufficient to overcome the rejections of claims 1, 2, 6, 7, 9, 10, 12-14, 17, 18, and 28-30 under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 20210247499 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 3-5, 11, 20, 21, 23, and 25 under 35 U.S.C. 103 as being obvious over Zhu et al. (US 20210247499 A1), in further view of Eichenholz (US 20200025923 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 15 and 16 under 35 U.S.C. 103 as being obvious over Zhu et al. (US 20210247499 A1), in further view of Polyakov (“Single-Photon Detection Calibration”). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 22 under 35 U.S.C. 103 as being obvious over Zhu et al. (US 20210247499 A1), in further view of Eichenholz (US 20200025923 A1) and Akanuma (US 20210058592 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 24, 26, and 27 under 35 U.S.C. 103 as being obvious over Zhu et al. (US 20210247499 A1), in further view of Eichenholz (US 20200025923 A1) and Keilaf et al. (US 20190271767 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 31 under 35 U.S.C. 103 as being obvious over Zhu et al. (US 20210247499 A1), in further view of Eichenholz (US 20200025923 A1) and Smits (US 20170176575 A1). However, a new ground of rejection is introduced by the amendment.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While the pieces of art Zhu et al. (US 20210247499 A1) and Eichenholz (US 20200025923 A1) are mentioned in the argument and are still used in the rejection of claim 1, the specific matter challenged in the argument is now mapped to reference Shand ‘990 (US 20190195990 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 17, 18, 20, 21, 23, 25, 26, 28-31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz (US 20200025923 A1), modified in view of Shand ‘990 (US 20190195990 A1) and Zhu et al. (US 20210247499 A1).

Regarding claim 1 Eichenholz teaches a lidar system comprising:
	a lidar transmitter (FIG. 1, lidar system 100, light source 110, and scanner 120, Paragraphs [0036] and [0037]), wherein the lidar transmitter comprises a scannable mirror (FIG. 2, scanner 162 and mirrors 180-1 and 2,  Paragraphs [0084] and [0090]), and wherein the lidar transmitter transmits a plurality of laser pulse shots one at a time via the scannable mirror (FIGS. 1 and 2, lidar system 100, light source 110, scanner 120, and output beams 125 and 170 Paragraphs [0036], [0038], and [0084]. The single laser source is only capable of transmitting one beam at a time. This beam is scanned by the mirror.), wherein the laser pulse shots target a plurality of range points in a field of view (FIG. 6, pixels 242, Paragraph [0110]);
a photodetector circuit (FIG. 1, receiver 140, Paragraph [0046] and [0076]), the photodetector circuit comprising an array of pixels for sensing incident light (FIG. 1, receiver 140, Paragraph [0046] and [0076]. The receiver may include “one or more” different types of photodiodes, which would constitute an array of pixels for sensing incident light.); and
a control circuit (FIG. 1, controller 150, Paragraph [0046]).

Eichenholz fails to teach, but Shand ‘990 does teach wherein the control circuit (1) processes a shot list, the shot list comprising data that identifies the laser pulse shots (FIG. 1B, controller 150 and light pulse schedule 160, Paragraph [0081]. Controller creates a light pulse schedule for the emitters, acting as a shot list, comprising “…at least one light pulse parameter,” that would identify the pulse shots.) and (2) determines a plurality of detection intervals based on the processed shot list and defined criteria (FIGS. 1B and 4E, controller 150 and light pulse schedule 160, Paragraphs [0026], [0081], [0119], and [0121]. This system determines a “listening window” for each pulse, which acts as a detection interval. This “listening window” can additionally be based on other defined criteria such as the emission angle of the pulse.), wherein each detection interval is associated with a corresponding laser pulse shot and defines a time period for detecting a return from its associated corresponding laser pulse shot based on sensed incident light by the array (FIGS. 1B, light pulse schedule 160, Paragraphs [0081], [0084], and [0086]. The listening window with each pulse defines an interval where an emitted pulse may be detected by the receiving system after returning from the environment.), and wherein the defined criteria comprises criteria data that associates a plurality of different defined regions in the field of view with a plurality of different detection intervals (FIG. 4E, “ground-skimming” beam elevation angle 494, Paragraphs [0026] and [0119]-[0121]. Teaches the use of different listening window durations depending on the area the beam is emitted towards, namely based on elevation angle.), wherein the different detection intervals exhibit different durations (Paragraphs [0026] and [0119]-[0121]. Listening windows may be of different durations.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the lidar system taught by Eichenholz with the pulse schedule and listening period system taught by Shand ‘990. The reasoning for this is that by scheduling pulses in advance, and associating them with particular listening windows, it allows the system to customize it’s scanning pattern based on the needs of the user while preventing any misreadings from certain pulses being mistaken for each other upon detection. This predictably reduces the chance for erroneous measurements.

However, this combination still fails to teach, but Zhu et al. does teach wherein the photodetector circuit selectively starts and stops collections from a plurality of pixels of the array in accordance with the determined detection intervals to control the photodetector circuit to sense the returns from the laser pulse shots (Paragraphs [0056] and [0058], and [0107]. Activation/deactivation of photodetectors is synced to the emission pattern based on a pre-determined mapping relationship with the emission pattern. This same method can be applied using the listening windows taught by Shand ‘990, with the photodetectors being activate/deactivated in sync with said listening windows.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990, with the activation/deactivation of photosensors taught by Zhu et al. The reasoning for this is that the photodetectors may still receive ambient light, even during periods when no pulse returns are expected. Predictably, by only having the photodetectors active during the listening windows, this prevents any additional ambient light from being detected by the system.

Regarding claim 2 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the criteria data for a first defined region comprises data that indicates a maximum detection range for a detection interval corresponding to a laser pulse shot that targets a range point within the first defined region (Shand ‘990, FIG. 4E, “ground-skimming” beam elevation angle 494, Paragraphs [0027] and [0119]-[0121]. Teaches a maximum detection distance for each listening window, which corresponds to a laser pulse.).

Regarding claim 3 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the defined regions comprise a first defined region corresponding to a plurality of elevation angles that are indicative of a horizon in the field of view (Eichenholz, FIGS. 17 and 18, FORTOTAL and FORGROUND, Paragraph [0163]).

Regarding claim 4 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the defined regions comprise a first defined region corresponding to a plurality of elevation angles that are indicative of an intersection with ground in the field of view within a defined distance (Eichenholz, FIGS. 17 and 18, FORTOTAL and FORGROUND, Paragraph [0163]).

Regarding claim 5 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the defined regions comprise a first defined region corresponding to a plurality of azimuth angles that point off a motion path for the system (Eichenholz, FIG. 15, field of regard 600, Paragraph [0155]. The field of regard encompasses other lanes the vehicle is not traveling in.).

Regarding claim 6 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the control circuit (1) determines whether any of the laser pulse shots from the shot list target a range point within any of the defined regions (Shand ‘990, FIGS. 1B and 4E, controller 150, light pulse schedule 160, and “ground-skimming” beam elevation angle 494, Paragraphs [0081], [0119]-[0121]. The system recognizes when a shot is made above or below certain elevation angles, and thus being emitted into different regions. This would be part of the pulse schedule, and thus would be controlled by the control circuit.) and (2) in response to a determination that a laser pulse shot from the shot list targets a range point within one of the defined regions, determines the detection interval associated with that laser pulse shot based on the criteria data for the defined region within which the range point targeted by that laser pulse shot is located (Shand ‘990, FIGS. 1B and 4E, controller 150, light pulse schedule 160, and “ground-skimming” beam elevation angle 494, Paragraphs [0081], [0119]-[0121]. The listening window can be altered depending on which elevation region the associated pulse is emitted towards.).

Regarding claim 7 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the control circuit updates the defined regions and/or the criteria data over time (Shand ‘990, FIG. 4E, “ground-skimming” beam elevation angle 494, Paragraph [0117]. The elevation angle that defines the separate regions may be dynamically changed.).

Regarding claim 9 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the control circuit, for each of a plurality of the laser pulse shots, identifies a pixel set of the array to use for sensing a return from that laser pulse shot (Zhu et al., Paragraphs [0056] and [0058]. Identifies subsets of SPADs to be used for detection.), and wherein the determined detection intervals are associated with corresponding identified pixel sets (Zhu et al., Paragraphs [0056] and [0058]. Occurs as part of the pre-determined mapping relationship.); and
	wherein the photodetector circuit starts and stops collections from the identified pixel sets in accordance with their associated corresponding determined detection intervals (Zhu et al., Paragraphs [0056] and [0058]. Occurs as part of the pre-determined mapping relationship, which informs when pixels are activated/deactivated, defining the detection interval.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the predetermined mapping relationship also taught by Zhu et al. This can be accomplished by associating particular emission angles with particular pixels as opposed to the particular emitters taught by Zhu et al. The reasoning for adopting this relationship is that by mapping particular pulses to an expected pixel set where it would be incident, it allows the system to only activate the expected pixel set. This predictably cuts down on ambient light intake during detection, by limiting the overall number of pixels receiving signals.

Regarding claim 10 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 9 wherein the control circuit identifies the pixel sets based on the range points that are targeted by the laser pulse shots (Zhu et al., Paragraphs [0056] and [0058]. Emissions from different emitters will target different range points. The pre-determined mapping relationship then sets the photosensors activation/deactivation times. This can also be applied to emitter and scanning system taught by Eichenholz et al., as different range points can be associated with different pixels.).

Regarding claim 11 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 10 wherein the shot list identifies the targeted range points for the laser pulse shots by azimuth and elevation angles (Eichenholz, FIG. 2, mirrors 180-1 and 2, Paragraph [0091] and Zhu et al., Paragraph [0062]. Specifically Eichenholz teaches a scanning system using both azimuthal and elevation angles, while Zhu et al. teaches a device where range points can be identified with a scanning system.).

Regarding claim 12 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 9 wherein each of the identified pixel sets comprises one or more of the pixels of the array (Zhu et al., FIG. 8, SPAD sets 801, 803, and 805. Paragraph [0094]. Multiple photosensors may be active at once.).

Regarding claim 13 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 9 wherein each of a plurality of the determined detection intervals comprises (1) first data that indicates when to start collection from its corresponding identified pixel set (Zhu et al., Paragraphs [0056], [0058], and [0107]. Controls activation of photosensors to synchronize with the emission pattern. This can be matched to the start of the listening window taught by Shand ‘990.) and (2) second data that indicates when to stop collection its corresponding identified pixel set (Zhu et al., Paragraphs [0056], [0058], and [0107]. Controls deactivation of photosensors to synchronize with the emission pattern. This can be matched to the end of the listening window taught by Shand ‘990.).

Regarding claim 14 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 13 wherein, for each of a plurality of the determined detection intervals, the first and second data comprise start and stop collection times for the identified pixel set associated with that determined detection interval (Zhu et al., Paragraphs [0056], [0058], and [0107]. Controls activation/deactivation of photosensors to synchronize with the emission pattern, which would define the detection interval. This can be matched to the listening window duration taught by Shand ‘990.).

Regarding claim 17 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of any of claim 1 further comprising: 
a signal processing circuit that processes sensed signal data from the photodetector circuit (Eichenholz, FIG. 1, controller 150, Paragraph [0046]) to (1) detect the returns within the sensed signal data (Eichenholz, FIG. 1, controller 150, Paragraph [0046]) and (2) compute return data for the detected returns (Eichenholz, FIG. 1, controller 150, Paragraph [0046]).

Regarding claim 18 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of any of claim 17 wherein the signal processing circuit comprises a plurality of processors that share processing of the sensed signal data (Eichenholz, FIG. 1, controller 150, Paragraph [0046]. Teaches that this can include several processors.).

Regarding claim 20 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of any of claim 1 wherein the lidar transmitter scans the scannable mirror in a resonant mode (Eichenholz, FIG. 2, scanner 162, Paragraph [0085]).

Regarding claim 21 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of any of claim 20 wherein the lidar transmitter scans the scannable mirror in the resonant mode at a scan frequency in a range between 100 Hz and 20 kHz (Eichenholz, FIG. 2, scanner 162, Paragraph [0086]. Resonant scanner can operate at 1 kHz).

Regarding claim 23 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of any of claim 1 wherein the scannable mirror comprises a first scannable mirror and a second scannable mirror (Eichenholz, FIG. 2, mirrors 180-1 and 2. Paragraph [0090]), wherein the lidar transmitter transmits the laser pulse shots toward the targeted range points via the first and second scannable mirrors (Eichenholz, FIG. 2, mirrors 180-1 and 2, and output beam 170. Paragraph [0090]).

Regarding claim 25 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of any of claim 1 wherein the lidar transmitter and the photodetector circuit are in a bistatic arrangement with respect to each other (Shand ‘990, FIG. 1A, transmit block 20 and receive block 30, Paragraph [0030]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the bistatic arrangement also taught by Shand ‘990. The reasoning for this is that by utilizing a bistatic arrangement, it simplifies the reception path by allowing it to avoid the scanning device used for transmission. This can predictably be used to shrink the active area of the photodetector circuit, as the lack of potential movement from the scanning device along the reception path means a smaller potential incident area on the photodetectors.

Regarding claim 26 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 further comprising a laser source that generates the laser pulse shots (Eichenholz, FIG. 1, light source 110, Paragraph [0037]), and wherein the control circuit schedules the laser pulse shots in the shot list according to a laser energy model for the laser source (Shand ‘990, FIG. 1B, light pulse schedule 160, Paragraphs [0029], [0081], and [0099]. The pulse schedule factors in desired power for individual pulses, which would require some form of laser energy model to execute.).

Regarding claim 28 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the array comprises a two-dimensional (2D) array of pixels (Zhu et al., FIG. 1, detector array 121 and detector circuit 123, Paragraph [0049]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the 2D pixel array also taught by Zhu et al. The reasoning for this is that a scanner capable of scanning in two dimensions would be best paired with a two dimensional receiving array. This will predictably allow the photodetectors to be arranged in a manner that will receive all returning pulses.

Regarding claim 29 Eichenholz teaches a method for controlling a lidar receiver, A method for controlling a lidar receiver (FIG. 1, receiver 140, Paragraph [0046] and [0076]), the photodetector comprising an array of pixels for sensing incident light (FIG. 1, receiver 140, Paragraph [0046] and [0076]. The receiver may include “one or more” different types of photodiodes, which would constitute an array of pixels for sensing incident light.), the method comprising:
	[1…];
	scanning a mirror (FIG. 2, scanner 162 and mirrors 180-1 and 2,  Paragraphs [0084] and [0090].);
	transmitting the laser pulse shots one at a time toward the targeted range points via the scanning mirror (FIGS. 1 and 2, lidar system 100, light source 110, scanner 120, and output beams 125 and 170 Paragraphs [0036], [0038], and [0084]. The single laser source is only capable of transmitting one beam at a time. This beam is scanned by the mirror.);
	[2, 3…].

Eichenholz fails to teach, but Shand ‘990 does teach [1, 2…]: processing a shot list, the shot list comprising data that defines a plurality of laser pulse shots that target a plurality of range points in a field of view (FIG. 1B, controller 150 and light pulse schedule 160, Paragraphs [0081] and [0099]. Controller creates a light pulse schedule for the emitters, acting as a shot list, comprising “…at least one light pulse parameter,” that would identify the pulse shots. These pulses may be emitted at different angles.);
	determining a plurality of detection intervals based on the processed shot list and defined criteria (FIGS. 1B and 4E, controller 150 and light pulse schedule 160, Paragraphs [0026], [0081], [0119], and [0121]. This system determines a “listening window” for each pulse, which acts as a detection interval. This “listening window” can additionally be based on other defined criteria such as the emission angle of the pulse.), wherein each detection interval is associated with a corresponding laser pulse shot and defines a time period for detecting a return from its associated corresponding laser pulse shot based on sensed incident light by the array (FIGS. 1B, light pulse schedule 160, Paragraphs [0081], [0084], and [0086]. The listening window with each pulse defines an interval where an emitted pulse may be detected by the receiving system after returning from the environment.), and wherein the defined criteria comprises criteria data that associates a plurality of different defined regions in the field of view with a plurality of different detection intervals (FIG. 4E, “ground-skimming” beam elevation angle 494, Paragraphs [0026] and [0119]-[0121]. Teaches the use of different listening window durations depending on the area the beam is emitted towards, namely based on elevation angle.), wherein the different detection intervals exhibit different durations (Paragraphs [0026] and [0119]-[0121]. Listening windows may be of different durations.); and
	[3…].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the method for controlling a lidar system taught by Eichenholz with the pulse schedule and listening period system taught by Shand ‘990. The reasoning for this is that by scheduling pulses in advance, and associating them with particular listening windows, it allows the system to customize it’s scanning pattern based on the needs of the user while preventing any misreadings from certain pulses being mistaken for each other upon detection. This predictably reduces the chance for erroneous measurements.

However, this combination still fails to teach, but Zhu et al. does teach [3…]: selectively starting and stopping collections of sensed incident light from pixels of the array in accordance with the determined detection intervals to control the photodetector to detect the returns from the laser pulse shots (Paragraphs [0056] and [0058], and [0107]. Activation/deactivation of photodetectors is synced to the emission pattern based on a pre-determined mapping relationship with the emission pattern. This same method can be applied using the listening windows taught by Shand ‘990, with the photodetectors being activate/deactivated in sync with said listening windows.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for controlling a lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990, with the activation/deactivation of photosensors taught by Zhu et al. The reasoning for this is that the photodetectors may still receive ambient light, even during periods when no pulse returns are expected. Predictably, by only having the photodetectors active during the listening windows, this prevents any additional ambient light from being detected by the system.

Regarding claim 30 Eichenholz teaches an article of manufacture for controlling a lidar receiver, wherein the lidar receiver comprises a photodetector (FIG. 1, receiver 140, Paragraph [0046] and [0076]), the photodetector comprising an array of pixels for sensing incident light (FIG. 1, receiver 140, Paragraph [0046] and [0076]. The receiver may include “one or more” different types of photodiodes, which would constitute an array of pixels for sensing incident light.), the article of manufacture comprising: 
machine-readable code that is resident on a non-transitory machine-readable storage medium (FIG. 1, controller 150, Paragraphs [0046], [0182], and [0183]. The system controller can contain processors which would execute code stored on a non-transitory machine-readable medium.), wherein the code defines processing operations to be performed by a processor to cause the processor to:
[1…];
control scanning of a mirror (FIGS. 1 and 2, scanners 125 and 162, controller 150, and mirrors 180-1 and 2,  Paragraphs [0074], [0084] and [0090]. The scanning systems are controlled by the controller.);
control transmissions of the laser pulse shots one at a time toward the targeted range points via the scanning mirror (FIGS. 1 and 2, lidar system 100, light source 110, scanner 120, and output beams 125 and 170 Paragraphs [0036], [0038], [0078], and [0084]. The single laser source is only capable of transmitting one beam at a time. This beam is scanned by the mirror. Both mirror and emitter are controlled by the same controller.);
[2, 3…].

Eichenholz fails to teach, but Shand ‘990 does teach [1, 2…]:  processing operations to be performed by a processor to cause the processor to: 
process a shot list, the shot list comprising data that defines a plurality of laser pulse shots that target a plurality of range points in a field of view (FIG. 1B, controller 150 and light pulse schedule 160, Paragraphs [0081] and [0099]. Controller creates a light pulse schedule for the emitters, acting as a shot list, comprising “…at least one light pulse parameter,” that would identify the pulse shots. These pulses may be emitted at different angles.);
determine a plurality of detection intervals based on the processed shot list and defined criteria (FIGS. 1B and 4E, controller 150 and light pulse schedule 160, Paragraphs [0026], [0081], [0119], and [0121]. This system determines a “listening window” for each pulse, which acts as a detection interval. This “listening window” can additionally be based on other defined criteria such as the emission angle of the pulse.), wherein each detection interval is associated with a corresponding laser pulse shot and defines a time period for detecting a return from its associated corresponding laser pulse shot based on sensed incident light by the array (FIGS. 1B, light pulse schedule 160, Paragraphs [0081], [0084], and [0086]. The listening window with each pulse defines an interval where an emitted pulse may be detected by the receiving system after returning from the environment.), and wherein the defined criteria comprises criteria data that associates a plurality of different defined regions in the field of view with a plurality of different detection intervals (FIG. 4E, “ground-skimming” beam elevation angle 494, Paragraphs [0026] and [0119]-[0121]. Teaches the use of different listening window durations depending on the area the beam is emitted towards, namely based on elevation angle.), wherein the different detection intervals exhibit different durations (Paragraphs [0026] and [0119]-[0121]. Listening windows may be of different durations.);
[3…].	

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the article of manufacture for controlling a lidar receiver taught by Eichenholz with the pulse schedule and listening period system taught by Shand ‘990. The reasoning for this is that by scheduling pulses in advance, and associating them with particular listening windows, it allows the system to customize it’s scanning pattern based on the needs of the user while preventing any misreadings from certain pulses being mistaken for each other upon detection. This predictably reduces the chance for erroneous measurements.

However, this combination still fails to teach, but Zhu et al. does teach [3…]: selectively start and stop collections of sensed incident light from pixels of the array in accordance with the determined detection intervals to control the photodetector to detect the returns from the laser pulse shots (Paragraphs [0056] and [0058], and [0107]. Activation/deactivation of photodetectors is synced to the emission pattern based on a pre-determined mapping relationship with the emission pattern. This same method can be applied using the listening windows taught by Shand ‘990, with the photodetectors being activate/deactivated in sync with said listening windows.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the article of manufacture for controlling a lidar receiver taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990, with the activation/deactivation of photosensors taught by Zhu et al. The reasoning for this is that the photodetectors may still receive ambient light, even during periods when no pulse returns are expected. Predictably, by only having the photodetectors active during the listening windows, this prevents any additional ambient light from being detected by the system.

Regarding claim 31 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the defined regions include (1) a first defined region corresponding to a horizon in the field of view (Eichenholz, FIGS. 17 and 18, FORTOTAL and FORGROUND, Paragraph [0163]) and (2) a second defined region corresponding to an intersection with ground in the field of view within a defined distance (Eichenholz, FIGS. 17 and 18, FORTOTAL and FORGROUND, Paragraph [0163]), wherein the criteria data associated with the first and second defined regions establishes a first maximum detection range for the first defined region (Shand ‘990, Paragraphs [0026], [0027], [0100], [0114], [0120], and [0122]. The set listening window would define a maximum detection range. This listening window can be based on an elevation angle, similar to the one that defines the ground and horizon divide taught by Eichenholz.) and a second maximum detection range for the second defined region (Shand ‘990, Paragraphs [0026], [0027], [0100], [0114], [0120], and [0122]. The set listening window would define a maximum detection range. This listening window can be based on an elevation angle, similar to the one that defines the ground and horizon divide taught by Eichenholz.), and wherein the first maximum detection range is longer than the second maximum detection range (Shand ‘990, Paragraphs [0026], [0027], [0100], [0114], [0120], and [0122]. The set listening window would define a maximum detection range. This listening window can be based on the elevation angle and the expected distance to detect an object. As it would be expected that a longer range is necessary to detect objects in the horizon zone, as explained in Paragraphs [0026] and [0027], it would be obvious to set a longer listening window for that region.).

Regarding claim 39 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the control circuit (1) selects the range points for targeting with the laser pulse shots (Eichenholz, FIGS. 1 and 6, light source 110, scanner 120, controller 150, pixels 242, Paragraphs [0074], [0078], [0110], [0111]. The controller controls both the light source and scanner to create a scan pattern that targets particular pixels, which act as range points.) and (2) schedules the selected range points into the shot list to define an order for transmitting the laser pulse shots one shot at a time (Eichenholz, FIGS. 1 and 6, light source 110, scanner 120, controller 150, pixels 242, Paragraphs [0074], [0078], [0110], [0111]. The scan pattern defines the order in which the pixels are scanned.).

	
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz (US 20200025923 A1), modified in view of Shand ‘990 (US 20190195990 A1), Zhu et al. (US 20210247499 A1), and Polyakov (“Single-Photon Detection Calibration”).

Regarding claim 15 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1.

This combination fails to teach, but Polyakov does teach herein the defined criteria further comprise data indicative of a settle time for the pixels (Sec II.A. Teaches that there is a reset time for photodetectors from an inactive state to an active state.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., by accounting for photodetector settle times as taught by Polyakov. The reasoning for this would be that detections cannot occur during this inactive state and thus could fail to detect a return signal during this period. By accounting for this in the pre-determined mapping, the system can set activation/deactivation times to account for this period and avoid it.

Regarding claim 16 Eichenholz, modified in view of Shand ‘990, Zhu et al., and Polyakov, teaches the system of claim 1 wherein the control circuit activates pixels of the array to be used for detecting the returns sufficiently prior to when collections are to start from the activated pixels for a pixel settle time to have passed when the collections are to start from the activated pixels (Polyakov, Sec II.A. Teaches that there is a reset time for photodetectors from an inactive state to an active state.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz (US 20200025923 A1), modified in view of Shand ‘990 (US 20190195990 A1), Zhu et al. (US 20210247499 A1), and Akanuma (US 20210058592 A1).

Regarding claim 22 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 20.

This combination fails to teach, but Akanuma does teach wherein the lidar transmitter scans the scannable mirror in the resonant mode at a scan frequency in a range between 10 kHz and 15 kHz (FIG. 22, Paragraph [0226]. Teaches a resonant scanner that operates at “several kilohertz (kHz) to tens of kHz”.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the fast, resonant scanning taught by Akanuma. The reasoning for this is that by adopting the high frequency scan range taught by Akanuma, the device could scan its environment at a faster rate. This would predictably lead to faster scanning results, which would be highly beneficial for uses that require quick decision making, such as vehicle navigation.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz (US 20200025923 A1), modified in view of Shand ‘990 (US 20190195990 A1), Zhu et al. (US 20210247499 A1), and Keilaf et al. (US 20190271767 A1).

Regarding claim 24 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 23.

This combination fails to teach, but Keilaf et al. does teach wherein the lidar transmitter scans the second scannable mirror in a point-to-point mode according to a step function that varies as a function of the range points targeted with the laser pulse shots (FIG. 5C, Paragraph [0132], Light projections appear to occur in steps that vary depending on the specific region scanned to.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the point-to-point scanning taught by Keilaf et al. The reasoning for this is that step-wise patterns are both highly predictable and easy to vary, meaning that in situations where specific portions of the field of view of the scanner is deemed important, the stepwise function can be changed to a higher resolution pattern. This predictably returns higher quality scan results for areas deemed of high importance.

Regarding claim 27 Eichenholz, modified in view of Shand ‘990, Zhu et al., and Keilaf et al., teaches the system of claim 26 wherein the control circuit schedules the laser pulse shots in the shot list according to the laser energy model and a mirror motion model for the scannable mirror (Keilaf et al., FIGS. 5A-C, Paragraphs [0128], [0133]-[0138]. The emission pattern can be based on both the movement of its deflecting mirror, per paragraph [0128], or the energy and power profiles of the emitter, per paragraphs [0133]-[0138].).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the mirror motion model taught by Keilaf et al. The reasoning for this is that by ensuring the light emission is dependent on the predicted mirror motion, it allows the light to be emitted in sync with the mirror motion. This predictably leads to the light being emitted in whatever the desired direction is, by ensuring the mirror is in the proper position.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz (US 20200025923 A1), modified in view of Shand ‘990 (US 20190195990 A1), Zhu et al. (US 20210247499 A1), and Shand ‘503 (US 20190041503 A1).

Regarding claim 32 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 1 wherein the laser pulse shots have corresponding shot intervals (Shand ‘990, Paragraphs [0073] and [0081]. There is inherently an interval between shots in the pulse schedule.).

This combination fails to teach, but Shand ‘503 does teach wherein a plurality of the detection intervals are asynchronous relative the shot intervals of their associated corresponding laser pulse shots (Paragraphs [0093]-[0098]. Teaches establishing a minimum and maximum detection range, thus creating the bounds of a detection period, which can be asynchronous with the emission pattern of the light. While a maximum detection range can synchronize with the start or stop of a shot interval, the minimum detection range would inherently be out of sync, as it would be timed for after the pulse is fired.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the asynchronous listening window pattern taught by Shand ‘503. The reasoning for this is that by being able to set specific minimum and maximum detection ranges for given pulse shots, it predictably gives the designer more freedom in creating scan patterns, while still keeping ambient light intake to a minimum. This predictably leads to a greater number of possible scan patterns with high signal to noise ratios.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz (US 20200025923 A1), modified in view of Shand ‘990 (US 20190195990 A1), Zhu et al. (US 20210247499 A1), and Hennecke et al. (US 20210109199 A1).

Regarding claim 35 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 17 […] wherein the detection intervals are non-overlapping (Shand ‘990, FIG. 2, blocks 202 and 206, Paragraphs [0085]-[0088].Teaches listening windows that begin with the emission of a light pulse, and end at a time before the next pulse is emitted. Thus listening windows are non-overlapping.).

This combination fails to teach, but Hennecke et al. does teach wherein signal processing circuit is only capable of processing sensed signal data for one return at a time (FIG. 6, SiPM pixel 66 and readout channel Ch,  Paragraph [0081]. Is only capable of outputting a single detection signal at a time, and is thus only capable of detecting one return at a time.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the single readout channel taught by Hennecke et al. The reasoning for this is that by reducing the number of readout channels to one, it simplifies the overall design of the detecting and processing system. This predictably leads to a lower manufacturing cost for the system, as fewer components are required.

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz (US 20200025923 A1), modified in view of Shand ‘990 (US 20190195990 A1), Zhu et al. (US 20210247499 A1), Hennecke et al. (US 20210109199 A1), and Kirillov et al. (US 20200103507 A).

Regarding claim 36 Eichenholz, modified in view of Shand ‘990 and Zhu et al., teaches the system of claim 17.

This combination fails to teach, but Hennecke et al. does teach at least one readout channel for reading out sensed signals from the photodetector circuit (FIGS. 5 and 6, SiPM pixels 56 and 66 and readout channel Ch and Ch1-16,  Paragraphs [0073] and [0081]. Both embodiments of the invention shown in FIGS. 5 and 6 include at least one readout channel.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990 and the activation/deactivation of photosensors taught by Zhu et al., with the at least one readout channel taught by Hennecke et al. The reasoning for adopting a single readout channel is that by reducing the number of readout channels to one, it simplifies the overall design of the detecting and processing system. This predictably leads to a lower manufacturing cost for the system, as fewer components are required. Regarding the use of multiple readout channels, the reasoning for this is that by using multiple readout channels, several returns can be readout simultaneously. This predictably leads to faster scanning results. Both setups possess advantages over each other, and thus one of ordinary skill in the art prior to the effective filing date of this invention would regard the adoption of either set up as obvious depending on their specific design preferences. 

This combination still fails to teach, but Kirillov et al. does teach wherein the detection intervals are non- overlapping on a per readout channel basis (FIG. 4, Paragraphs [0060], [0063], and [0086]. Teaches an receiving period for the individual pixels of the receiver, analogous to detection intervals, that don’t overlap for the same readout channel.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990, the activation/deactivation of photosensors taught by Zhu et al., and the at least one readout channel taught by Hennecke et al., with the non-overlapping detection intervals for single readout channels taught by Kirillov et al. The reasoning for adopting the non-overlapping detection intervals is that if detection intervals were to  overlap for the same readout channel, there is a chance that one return signal is mistaken for another return signal expected at that same readout channel at the same time. Predictably, by not overlapping the detection intervals, this potential issue is sidestepped.

Regarding claim 37 Eichenholz, modified in view of Shand ‘990, Zhu et al., Hennecke et al., and Kirillov et al., teaches the system of claim 36 wherein the at least one readout channel comprises a plurality of readout channels (Hennecke et al., FIG. 5, SiPM pixels 56 and readout channels Ch1-16. Paragraph [0073]), wherein a plurality of the detection intervals that are for detecting returns on different readout channels are overlapping (Kirillov et al., FIG. 4, Paragraphs [0060], [0063], and [0086]. FIG. 4 in particular illustrates an embodiment where the receiving period, and thus detection interval, for pixels associated with different readout channels may be overlapping.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar system taught by Eichenholz, and previously modified with the pulse schedule and listening period system taught by Shand ‘990, the activation/deactivation of photosensors taught by Zhu et al., the at least one readout channel taught by Hennecke et al., and with the non-overlapping detection intervals for single readout channels taught by Kirillov et al., with the overlapping detection intervals for differing readout channels also taught by Kirillov et al. The reasoning for this is that by allowing detection intervals to overlap for different readout channels, it allows multiple return signals to be read out at once. This will predictably lead to faster measurement results.

Regarding claim 38 Eichenholz, modified in view of Shand ‘990, Zhu et al., Hennecke et al., and Kirillov et al., teaches the system of claim 36 wherein the at least one readout channel is a single readout channel (Hennecke et al., FIG. 6, SiPM pixel 66 and readout channel Ch,  Paragraph [0081]. Is only capable of outputting a single detection signal at a time, and is thus only capable of detecting one return at a time.), and wherein the detection intervals are non-overlapping (Kirillov et al., Paragraphs [0060] and [0063]. Teaches an receiving period for the individual pixels of the receiver, analogous to detection intervals, that don’t overlap.).

Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to anticipate or make obvious a signal processing circuit that uses an ADC to stores a plurality of samples in a buffer and reads out these samples in groups to determine whether a group includes returns corresponding to a laser pulse shot for a corresponding detection interval.  Particular pieces of prior art cited above and in previous actions may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645